                         UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                               Plaintiff,        Case No. 18CR0577-AJB

                    vs.


ERIC RODRIGUEZ,                                  JUDGMENT AND ORDER OF
                                                 DISMISSAL OF
                             Defendant.          INFORMATION, EXONERATE
                                                 BOND AND RELEASE OF
                                                 PASSPORT



       Upon motion of the UNITED STATES OF AMERICA and good cause

appearmg,


              IT IS SO ORDERED that the information in the above-entitled case

be dismissed with prejudice, the bond be exonerated, and passport released by

Pretrial if held.




 Dated:    1/16/2019
                                            Hon. Karen S. Crawford
                                       ___United States Magistrate Judge
                    ---F--\L-=E;-;;;:0       \
                            JAN 1~ 2019      I
